Pur Curiam,
Mason, Chief Justice.
We think in this case, that time was of the essence of the contract. The condition of the bond was that the deed was to be made, provided the money ivas paid by a particular day. Had any part of the purchase money been paid, or had any note or other security for the payment of the money been given to the defendant, the case would have presented a very, different aspect. But as the case stands, the obligation is all upon one side. If they pay the money by the time specified, he is to make the deed, but there is nothing.to compel them to pay the money, it would be wholly unjust to allow them to hold this contract over the head of Jenkins for an indefinite period of time ; to be enforced if the lands increase in value, and to be neglected if they should decrease.
The complainants will have sustained no injury from the rescisión of the contract. They have paid nothing; they are bound for nothing. They have failed to pay the money by the day stipulated and they show-no equitable grounds for the interference of a Court of Chancery.
The decree of the court below will be affirmed.